DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 was filed after the mailing date of the Non-Final rejection on 09/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This communication is considered fully responsive to the amendment filed on 12/13/2021.
Claims 5, 6, 13, 14, 21, 22 and 29 have been amended.
New IDS dated 10/22/2021 is being considered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Haque et al. (WO 2019/108940) reference in new IDS submitted on 10/22/1021 after the Non-Final OA was mailed is being used in this Office Action.
Allowable Subject Matter
Claims 6, 14, 22 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as claims 17-24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-11, 16-19, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2021/0235384, hereinafter “Yang”) in view of Wong et al. (US 2021/0058909, hereinafter “Wong”) and further in view of Haque et al. (WO 2019/108940, hereinafter “Haque”).
For claims 1, 9, 17 and 25, Yang discloses A method of wireless communication at a user equipment (UE) (Referring to FIG. 4, it is a schematic diagram of a wakeup region update flow; see par. 0097, Figs. 4 and 9), comprising:  
detecting a reference signal tone energy from one or more tones carrying reference signals (S402: the terminal detects a received downlink reference signal, and obtains at least one receiving moment of the downlink reference signal in the condition that the downlink reference signal meets a set condition. The terminal may detect one or more of parameters, such as received energy, received power, signal quality, signal interference, a strength indicator and a signal to interference plus noise ratio, of the downlink reference signal; see par. 0100-0101 and Fig. 4); 
detecting a wakeup signal (WUS) tone energy from one or more tones designated for carrying a WUS (S401: a terminal receives a wakeup signal, and the wakeup signal carries a wakeup region indicator; see par. 0098 and Fig. 4; S302: the terminal detects received energy of the wakeup signal. The received energy of the wakeup signal may be characterized by received power or received quality of the wakeup signal, or other relevant parameters capable of characterizing the received energy of a signal; see par. 0084-0085), the WUS having a maximum WUS duration (not explicitly disclosed here by Yang) and configured to indicate an upcoming transmission of a paging signal corresponding to the WUS (S405: the terminal 
Yang does not explicitly disclose the WUS having a maximum WUS duration. Wong discloses the WUS having a maximum WUS duration (the one or more characteristics of the WUS comprises a repetition level at which the WUS can be transmitted 1226 as the one or more candidates to be searched for detection of the WUS by the one or more communications devices 104 within the search space, each of the repetition levels defining a number of times N with which the WUS can be transmitted, the number N being an integer including one to a maximum number Nmax, wherein the transceiver circuitry 1202 under the control of the controller 1204 is then configured to determine that a paging message should be transmitted to one or more of the communications devices 104 in one or more of the plurality of temporally spaced paging occasions following the search space…; see Wong par. 0079, 0069-0071). 
Yang does not explicitly disclose transitioning to a sleep state prior to an end of the maximum WUS duration when the WUS is determined to be absent. Wong discloses transitioning to a sleep state prior to an end of the maximum WUS duration when the WUS is determined to be absent (The WUS can indicate that the UE should wake up in order to read the paging occasion. Here, upon detection of a WUS, the UE will proceed to fine tune its frequency and timing tracking loops if required, and blind detects for a MPDCCH between time t2 and t3 , followed by decoding of the PDSCH carrying the paging message between time t3 
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wong's arrangement in Yang's invention to efficiently support communications with devices including reduced complexity devices and may typically be associated with the transmissions of relatively small amounts of data with relatively high latency tolerance (see Wong par. 0048).
The combination of Yang and Wong does not explicitly disclose determining whether the WUS is present or absent based on the WUS tone energy and the reference signal tone energy; and. Haque discloses determining whether the WUS is present or absent based on the WUS tone energy and the reference signal tone energy; and (The device may receive a broadcast, multicast or unicast wakeup command with its passive receiver and interpret the wakeup command by generating stored-energy threshold events in accordance with the unique energy signature embedded in the wakeup command by transferring charge from its temporary storage element to its battery. The device may monitor the amount of stored energy in its temporary storage element (capacitor C1) with its A2I converter in its passive receiver. If the amount of energy or charge stored as indicated by the voltage VFE in the temporary storage element (capacitor C1) exceeds a pre-determined threshold, the A2I converter may transfer this stored charge from the temporary storage element to the battery thereby emptying the temporary storage element and reducing the voltage VFE below the threshold. The A2I may generate a pulse P at its output each time a charge transfer takes place. Depending on the structure of the wakeup command, this process of charge transfer may be repeated several 
Specifically for claim 9, Yang discloses A user equipment (UE) for wireless communication (Terminal in Fig. 9 and 12), comprising:  at least one processor; a transceiver communicatively coupled to the at least one processor; and a memory communicatively coupled to the at least one processor, wherein the at least one processor and the memory are configured to (As shown in the figure, the communication device may include: a processor 1201, a memory 1202, a transceiver 1203, and a bus interface 1204. The processor 1201 is responsible for managing the bus architecture and performing usual processing, and the memory 1202 may store data used when the processor 1201 performs operations. The transceiver 1203 is configured to receive and transmit data under the control of the processor 1201; see par. 0209-0210 and Fig. 12). 
claim 17, Yang discloses A user equipment (UE) for wireless communication (Terminal in Fig. 9 and 12). 
Specifically for claim 25, Yang discloses A non-transitory computer-readable medium storing computer-executable code at a user equipment (UE) for wireless communication, comprising code for causing a computer to (In a tenth aspect, a computer-readable storage medium is provided. The computer-readable storage medium stores a computer-executable instruction. The computer-executable instruction is configured to cause a computer to implement the method in the first aspect; see par. 0040).
For claims 2, 10,18 and 26, Yang discloses The method of claim 1, further comprising waking to monitor for the WUS (If a network side has downlink data to be transmitted to the terminal, the network side transmits a wakeup signal to the terminal, and the terminal is awakened after receiving the wakeup signal, and starts to receive data from and transmit data to the network side; see par. 0070 and par. 0003 for monitoring a wakeup signal).
For claims 3, 11, 19 and 27, Yang discloses The method of claim 2, further comprising: 
remaining awake when the WUS is determined to be present (the terminal may update, after receiving the wakeup signal for a set period, the wakeup region indicator of the terminal according to the wakeup region indicator carried by the received wakeup signal. The set period is configurable; see par. 0074); and 
receiving the paging signal corresponding to the WUS, wherein the paging signal includes control information for receiving an upcoming data transmission (S203: the terminal receives data according to the updated wakeup region indicator. Specifically, the terminal may receive the data after the wakeup signal and the wakeup signal according to the updated 
For claims 8, 16 and 24, Yang does not explicitly disclose The method of claim 1, wherein the maximum WUS duration is proportional to a maximum number of repetitions for transmitting the paging signal. Wong discloses The method of claim 1, wherein the maximum WUS duration is proportional to a maximum number of repetitions for transmitting the paging signal.
Claims 4, 5, 7, 12, 13, 15, 20, 21, 23, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Wong and Haque as applied to claims above, and further in view of Kadous et al. (US 2010/0067422, hereinafter “Kadous”).
For claims 4, 12, 20 and 28, the combination of Yang, Wong and Haque does not explicitly disclose The method of claim 1, wherein the determining whether the WUS is present or absent comprises comparing the WUS tone energy to a threshold determined based on the reference signal tone energy, wherein: the WUS is present if the WUS tone energy is greater than or equal to the threshold; and the WUS is absent if the WUS tone energy is less than the threshold. Kadous discloses The method of claim 1, wherein the determining whether the WUS (412 for signaling wakeup; see par. 0040) is present or absent comprises comparing the WUS tone energy to a threshold determined based on the reference signal tone energy (The output of means 408 may be communicated to a means 410 for determining the presence of the one or more RF narrowband beacon signals based on the comparison between the energy accumulated and the predefined threshold; see Kadous par. 0038 and Fig. 4), wherein: the WUS is present if the WUS tone energy is greater than or equal to the threshold (if the state of the output of means 408 changes (e.g., from a "0" to a "1"), which indicates that the threshold is exceeded, then means 410 will make a determination that at least one particular narrowband beacon signal is present; see Kadous par. 0039 and Fig. 4 and also in par. 0044); and the WUS is absent if the WUS tone energy is less than the threshold (If the condition of block 506 is not yet met, flow proceeds to decision block 510 where a check is made whether a predefined time period has been exceeded. If not, the flow is shown proceeding to a block 511 for incrementing the time and looping back to block 510; see Kadous par. 0045 and Fig. 5). It 
For claims 5, 13 and 21, the combination of Yang, Wong and Haque does not explicitly disclose The method of claim 4, wherein the detecting the reference signal tone energy comprises at least one of: accumulating reference signal tones across a number of repeated subframe transmissions and combining energies of the accumulated reference signal tones; or pre-multiplying received reference signals with a locally generated copy of a reference signal to form a coherently combined reference signal symbol and determining an energy of the coherently combined reference signal symbol to be the reference signal tone energy.  Kadous discloses The method of claim 4, wherein the detecting the reference signal tone energy comprises at least one of: accumulating reference signal tones across a number of repeated subframe transmissions and combining energies of the accumulated reference signal tones (The method further includes a process in block 504 where energy of the one or more bandpass filtered narrowband signals derived from the filtering processes of block 504 is accumulated using one or more passive or low power elements. As an example, the energy may be accumulated with an integrator comprising passive elements; namely a rectifier (e.g., diode Dl) to provide a non-zero mean signal from the narrowband beacon signal(s) and a capacitor (e.g., C2) that accumulates the charge from the rectified signal(s). As the energy is accumulated in the process of block 506, a comparison of the voltage or energy level in the integrator to a or pre-multiplying received reference signals with a locally generated copy of a reference signal to form a coherently combined reference signal symbol and determining an energy of the coherently combined reference signal symbol to be the reference signal tone energy (Examiner’s note: this optional claim limitation is not being considered at the moment but could be considered for future office actions). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kadous's arrangement in Yang's invention to control sleep mode, and more specifically to controlling sleep or idle mode through the use of low power detection of RF signals of known frequencies in order to reduce power consumption for control of idle or sleep modes (see Kadous par. 0005).
For claims 7, 15, 23 and 30, the combination of Yang, Wong and Haque does not explicitly disclose The method of claim 5, wherein the threshold is at least equal to the combined energies of the accumulated reference signal tones. Kadous discloses The method of claim 5, wherein the threshold is at least equal to the combined energies of the accumulated reference signal tones (As the energy is accumulated in the process of block 506, a comparison of the voltage or energy level in the integrator to a predetermined threshold is continuously performed (or, alternatively, performed periodically) as indicated by decision block 508 .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE S LEE/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415